                            Case 8:18-cv-02114-TJH-SP Document 1-1 Filed 11/28/18 Page 1 of 3 Page ID #:9
                                                        Exhibit A to the Complaint
Location: Yorba Linda, CA                                                                             IP Address: 76.95.10.16
Total Works Infringed: 36                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File       CRO Number
                                                                                                            Date
 1           DD27B2E3BFBE35CC1D51931342BE04E244FC3337    Vixen               09/24/2018   09/11/2018        10/16/2018          PA0002127780
                                                                             04:43:47
 2           0264649D9EDC5C807F5C2148C5A2939DACCEFF76    Tushy               08/20/2018   08/14/2018        09/01/2018          PA0002119587
                                                                             05:12:03
 3           04D48605B085200AAFFD413035F8FC70778AE7D8    Vixen               08/21/2018   08/12/2018        09/01/2018          PA0002119680
                                                                             03:06:44
 4           0B3A21B0A684E764ED80A293FBD8E0D04D32CA96    Vixen               05/14/2018   05/09/2018        06/19/2018          PA0002126667
                                                                             04:01:22
 5           10BFFB503DB92610FD7544A57D3288394F0E7529    Vixen               04/14/2018   04/09/2018        06/19/2018          PA0002126676
                                                                             07:48:59
 6           1259629B7BC4EDFE7335E9B60985FF6BC4CE2796    Blacked             01/25/2018   12/26/2017        01/24/2018          PA0002101758
                                                                             05:42:31
 7           132306731BA4E832924218F9E2C6072F7CD4C534    Tushy               05/21/2018   05/16/2018        06/19/2018          PA0002126446
                                                                             06:15:29
 8           266A227AEB0BC8CC5FC41DA641A0E1D902733E55    Tushy               05/14/2018   05/11/2018        05/24/2018          PA0002101379
                                                                             04:01:22
 9           2D2033031F7AF8532084FFC47F96547A8BEF6E7F    Tushy               05/06/2018   05/06/2018        06/19/2018          PA0002126449
                                                                             22:40:03
 10          3E384F438C70C7BA055E85ECEEE100592FE35556    Tushy               07/02/2018   06/30/2018        07/26/2018          PA0002112157
                                                                             00:33:26
 11          48FB3E6F1BC696182422933E82513BCF9FEAD50E    Tushy               08/20/2018   08/09/2018        09/05/2018          PA0002135685
                                                                             05:15:56
 12          4A01E15D5843C264BF2691AC218227619A171413    Tushy               07/27/2018   07/25/2018        09/05/2018          PA0002134601
                                                                             05:01:52
 13          537AE5105656EEBC2976BDF664867DB1F50B7D0E    Vixen               04/30/2018   04/29/2018        06/19/2018          PA0002126677
                                                                             19:20:01
 14          57EEE68389246C4CCA1FF68893521DE41CF2238A    Vixen               08/27/2018   08/22/2018        09/05/2018          PA0002135676
                                                                             00:35:14
 15          61C5D4A09B73490F0CF66705158BB31507F830EB    Vixen               09/24/2018   09/14/2018        11/01/2018          17094105331
                                                                             04:41:27
 16          69B402A84DAAE5E9457E233843F8586902185208    Vixen               07/15/2018   07/13/2018        08/07/2018          PA0002131906
                                                                             02:03:03
                 Case 8:18-cv-02114-TJH-SP Document 1-1 Filed 11/28/18 Page 2 of 3 Page ID #:10
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
17     6EA3FD7F30929CC42BF2F8291365E3068C11543A   Tushy       05/25/2018   05/21/2018   07/14/2018      PA0002131769
                                                              20:00:57
18     6EDFF0FD25996279602763D6F1D680D8CB363457   Vixen       05/25/2018   05/24/2018   07/14/2018      PA0002128388
                                                              20:00:22
19     7035680CC98BA7F77B0F2DE9924C79CC9251C662   Tushy       04/26/2018   04/26/2018   06/19/2018      PA0002126639
                                                              19:52:03
20     718C36FD87DD425812E1886CCC6B5E77373436F6   Vixen       10/08/2018   10/06/2018   11/01/2018      17094105481
                                                              00:11:21
21     71FF84F6900994659E25D84416EDB094B89D2AC0   Tushy       06/07/2018   06/05/2018   07/14/2018      PA0002128384
                                                              15:43:40
22     820C10AD6FEE4FD986413C60F8DA0B5CBCF4A01F   Tushy       06/19/2018   06/10/2018   07/14/2018      PA0002128387
                                                              01:40:16
23     83083DF4903878A23E164B47673C8A2D3BECA05E   Tushy       07/14/2018   07/10/2018   08/07/2018      PA0002132397
                                                              23:18:23
24     8620B7E581B5B5AB6EE334085C3FECAF3C0A4319   Vixen       06/19/2018   06/13/2018   07/14/2018      PA0002128389
                                                              03:46:06
25     9B53AE806251B59CBB564AD6C07F18B0A886CE1E   Tushy       07/22/2018   07/20/2018   09/05/2018      PA0002134598
                                                              02:33:08
26     9C5CB5315662EFE9A645A635B6216CA3352400E3   Tushy       04/14/2018   04/11/2018   05/23/2018      PA0002101305
                                                              07:48:54
27     A28518640652350787D98C06C0C328485844D1A4   Tushy       07/02/2018   06/20/2018   08/07/2018      PA0002132405
                                                              00:44:48
28     A77B6628A49FDA1F2E8759CC05A1299D177F5EDD   Tushy       10/08/2018   09/28/2018   10/16/2018      PA0002127781
                                                              06:26:34
29     AB46E6243E650451197892DB7E5045C25E113955   Vixen       04/15/2018   04/14/2018   06/19/2018      PA0002126645
                                                              07:37:56
30     CB1D6F9682C5A65AF38616CA877278B58BD5EEED   Tushy       08/20/2018   08/19/2018   09/05/2018      PA0002134998
                                                              05:12:03
31     CE3694F51633DADF8B9C269C51125DCDAA161BA2   Vixen       07/27/2018   07/23/2018   09/05/2018      PA0002135670
                                                              05:03:12
32     DCDA4AF61474A2E02BCD07C3B917D56ADEB029C9 Vixen         04/25/2018   04/24/2018   06/19/2018      PA0002126671
                                                              22:21:24
33     E69BB37CE99BE570CC9EB659F45DDEF6E740E3BE   Blacked     10/04/2017   08/13/2017   08/17/2017      PA0002077675
                                                              22:58:50
34     E7C296FD996E13BDE21F741E27BAB7BAB315A948   Tushy       09/11/2018   09/08/2018   10/16/2018      PA0002127788
                                                              06:23:22
                 Case 8:18-cv-02114-TJH-SP Document 1-1 Filed 11/28/18 Page 3 of 3 Page ID #:11
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
35     FDE3ABDBAF06666E82AEF4D1B4C25F7CD6F269D1   Vixen       05/05/2018   05/04/2018   06/19/2018      PA0002126680
                                                              17:59:57
36     FF89A4F30465594B24C0C9653E3FCD347A19619B   Vixen       05/21/2018   05/14/2018   06/19/2018      PA0002126499
                                                              06:12:10
